Citation Nr: 0104804	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  94-22 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for residuals of a partial 
medial meniscectomy of the left knee, currently evaluated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied an increased rating for 
the veteran's service connected left knee condition.  In 
April 1996 the Board remanded the case for further 
development of the record, including orthopedic and 
neurological examinations of the veteran's left knee.  The 
veteran later moved to Texas, and the RO in Houston, Texas, 
continued the 10 percent rating for residuals of the partial 
medial meniscectomy of the left knee under Diagnostic Code 
5259.  In May 1999 this matter again came before the Board 
and was remanded to the RO for further development of the 
record, including an orthopedic examination of the veteran's 
left knee.  The veteran subsequently moved to North Carolina, 
and his claims folder was transferred back to the Winston-
Salem, North Carolina RO.  The case has now been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's current left knee disability is primarily 
manifested by complaints of pain, tenderness on pressure on 
the patellar area, an abnormal gait, and an area of numbness 
over the knee consistent with post-traumatic neuropathy; he 
does not experience frequent episodes of locking and effusion 
into the joint, nor is there recurrent subluxation or lateral 
instability or limitation of motion of the left knee.

3.  The neuropathy in the veteran's left knee is wholly 
sensory.

4.  The veteran's surgical scar of the left knee is well 
healed and nontender.


CONCLUSION OF LAW

The service connected left knee disability is not shown to be 
more than 10 percent disabling according to applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 
5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA x-ray of the left knee dated in June 1990 found no 
evidence of fracture, dislocation, or significant 
degenerative change, and the impression was of a negative 
knee.

A VA treatment record dated in October 1990 showed that the 
veteran complained of increased knee pain and locking, and 
claimed he had fallen a week prior.  There was no crepitus 
palpated, no effusion or erythema, and there was full range 
of motion.  An x-ray found no significant interval change, no 
fractures, and no effusion, and the impression was of 
negative left knee and no significant change from the June 
1990 x-rays.  In December 1990 the veteran's left knee range 
of motion was from 0 degrees to 130 degrees, and there was a 
negative pivot shift and no medial or lateral instability.  
Examination showed medial joint line tenderness, mild pain 
with forced medial pressure on the patella, and minimal 
crepitus with no click.  Further treatment in January 1991 
found that the veteran had a normal gait, moderate medial 
joint line tenderness, no effusion, negative McMurray's test, 
and negative pivot shift.  A notation stated that x-rays 
showed "mild medial sclerosis," and impression given was of 
"possible recurrent meniscal tear."

VA treatment in March 1991 found range of motion from 0 
degrees to 150 degrees and no effusion.  Examination showed 
that ligaments were stable and there was medial joint line 
tenderness noted.  X-rays were negative.  The assessment was 
possible medial meniscal tear.

A VA outpatient treatment record showed that in October 1991 
the veteran received treatment for continuing complaints of 
progressive left knee pain, described as aching, sharp, and 
constant.  He reported having slight swelling, cracking, and 
occasional giving out, but no feeling of looseness or 
buckling.  Physical examination showed no effusion, erythema, 
ligament laxity, or crepitus was found.  There was full range 
of motion, good quad strength, and some tenderness at the 
medial joint line and medial patellar border.  A left knee x-
ray from October 1991 found no joint effusion, no evidence of 
bony fracture or dislocation, and "no significant 
abnormalities identified."  The impression was of a "normal 
left knee."  A subsequent x-ray from October 1991, compared 
to the prior October 1991 x-ray, found no effusions, no bony 
fracture, no joint space narrowing, but it was also noted 
that "this [could not] be accurately evaluated on supine 
films."  The impression was of a normal supine knee.

On VA orthopedic examination in November 1991 the veteran 
reported a history of falling in August 1986 and striking his 
left knee against a concrete wall, with immediate pain and 
swelling.  He reported that since that time he had pain with 
prolonged walking or squatting, and a popping sound in the 
left knee.  He was observed to walk with obvious distress, 
and range of motion was from 0 degrees to 120 degrees.  The 
left leg was well muscled without obvious atrophy, and quad 
measurements were 29 centimeters (cm) on the left and 49 cm 
on the right.  There was no tenderness to palpation over the 
patellofemoral joint or the medio-lateral joint lines, no 
ligamentous instability noted with varus and valgus testing, 
and a negative Lachman's examination.  Motor strength was 5/5 
in all muscle groups tested and sensation was intact.  The 
impression was of "status post left knee injury with 
resection or proximate resection of medial meniscus and 
continued arthralgia."  X-rays revealed no significant 
pathological findings.

A VA treatment record dated in March 1992 showed that no 
effusion was found in the veteran's left knee and there was 
full range of motion.  There was minimum medial joint line 
tenderness at the anterior aspect of the medial collateral 
ligament and marked tenderness at the medial tibial plateau 
edge.  No instability, no significant crepitus, and no 
quadriceps or other atrophy was noted.  A McMurray's test was 
negative.  The assessment was left knee pain, etiology 
unknown. 

A treatment record dated in September 1992 showed that a 
magnetic resonance imaging (MRI) examination showed a 
"horizontal tear medial meniscus" of the left knee.  The 
veteran reported having severe symptoms that were not 
responding to conservative treatment.  

In October 1992 the veteran underwent left knee diagnostic 
and repair arthroscopy.  Examination revealed no left knee 
effusion or quadriceps atrophy.  There was "mild tenderness 
in the medial joint line" and "marked tenderness over the 
medial tibial plateau in the area of the pes anserinus 
bursa."  The left knee was also stable to varus and valgus 
stress, with a negative Lachman's test and negative anterior 
and posterior drawer.  Range of motion was from 0 to 130 
degrees.  The patella tracked well with no patella grind, 
there was a negative McMurray's test, and motor was assessed 
as 5/5 with sensory intact in all extremities.  The discharge 
diagnosis was left knee medial meniscus and posterior 
horizontal tear.

A VA treatment record dated in November 1992 showed that the 
veteran was seen for follow-up, and examination showed "mild 
effusion," and AROM (active range of motion) from 5 degrees 
to 85 degrees.  It was also noted that he had a band of 
inferior patellar sensory loss.  Further treatment in 
December 1992 showed that the veteran complained of some 
sensory problems with his left knee, but "not a total lack 
of sensation".  He reported no popping, clicking, locking or 
swelling.  Physical examination revealed that his gait was 
within normal limits, and there was no significant atrophy, 
no popping, and no crepitus.  The veteran was able to do a 
heel/toe walk and could squat with minimal discomfort.  Range 
of motion was 0 degrees to 125 degrees with general 
discomfort.  There was no ligament laxity on any plane of 
stress, and there was minimal decreased sensation in the 
anterior inferior knee area.  X-rays were described as 
negative.  A note from the veteran's physician, dated 
December 1992, instructed him not to return to work until 
further evaluation in March 1993. 

A VA treatment record dated in March 1993 showed that the 
veteran complained of numbness on the anterior part of the 
knee, and that after walking 1/4 of a mile or standing for an 
hour he would have aching pain in his left knee.  Physical 
examination found range of motion in the left knee was from 0 
degrees to 130 degrees, and mild medial joint line 
tenderness.  There was no ligament instability and pivot 
shift was negative.

A VA treatment record dated in June 1993 included the 
veteran's complaint of numbness in the area of his prior knee 
surgery.  He reported that he continued to have numbness in 
the infrapatellar branch of the saphenous nerve, but this was 
"not bothersome".  He complained of pain just medial to the 
patella above the joint line, and reported that he had to 
limit his walking.  Examination showed no effusion, some mild 
patellar bursitis, and a tender medial shelf plica.  There 
was minimal joint line tenderness medially.  A McMurray's 
test was negative and there was no instability.  Plica 
syndrome was noted.

A VA physician's note dated in September 1993 states that the 
veteran "should be on light duty work as far as walking is 
concerned until further eval[uation]."

On VA examination in September 1993 the veteran reported that 
he injured his knee in 1987, and since then his left knee 
hurt four to five days a week.  He also reported that his 
knee would swell, was worse with bad weather, and at times 
was stiff in the morning.  He claimed that driving for two 
hours could increase the pain, as could squatting and going 
up and down stairs.  He reported that the knee would give 
away, but there was no locking.  He claimed that following 
the 1992 surgery, the pain was generalized in the knee and he 
had developed a band of numbness across the front of his 
knee.  He claimed that he was told by a doctor that operated 
on him that a nerve had been cut.  He reported that the 
numbness and hypersensitivity across the front of the knee 
was bothering him quite a bit.  Examination showed that the 
veteran had a slight antalgic gait, and was limping slightly 
in the lower left extremity.  There was no swelling or 
instability of the left knee.  There was some slight 
tenderness in the medial anterior portion of the left knee.  
Left knee extension was from 0 degrees to 145 degrees, and a 
patellar shrug test was minimally positive.  McMurray's tests 
were negative, and there was no swelling or deformity.  There 
was a 5 cm well healed, still erythematous, but nontender 
scar medially at the knee, and a 13x14 cm band of numbness 
running medially to laterally across anterior knee, with some 
central hypersensitivity to pinprick.  The veteran reported 
having a shock-like sensation with pinprick.  The diagnoses 
included left knee pain without evidence of degenerative 
arthritis, history of medial meniscus injury status-
postoperative x2, and traumatic neuropathy with numbness and 
hypersensitivity of anterior left knee.  X-rays showed no 
significant pathological findings.

A VA treatment record dated in September 1993 showed that the 
veteran complained of persistent pain on the medial aspect of 
the left knee.  Examination showed no effusion, full range of 
motion, well-healed scars, medial joint line tenderness, 
painful plica medially, and no ligament laxity.  The 
assessment was painful plica, indicating a possible re-tear 
of medial meniscus tear.  In November 1993 the veteran 
reported continued left knee pain and that his knee went out 
on him.  Examination showed no pain on hyperextension, a 
negative McMurray's test, and a negative Lachman's test.  
Stability to varus and valgus stress was noted.  A posterior 
drawer test was negative, the patella tracked well, and there 
was good mobility.  No effusion was noted, and there was 
normal range of motion.  There was tenderness over the medial 
joint line and proximal tibial metaphysis.  No tenderness 
over the lateral joint line was noted.  In January 1994 he 
complained of continued left knee pain and occasional 
buckling.  There was tenderness at the area of the meniscal 
repair, and quad strength was good.  

In April 1996 the Board remanded this matter to the RO for 
further evidentiary development.

An MRI examination in July 1996 listed the examiner's 
impressions of a tear of the posterior horn of the medial 
meniscus versus prior surgical repair, and degenerative 
signal in the lateral meniscus and probably also in the 
anterior horn of the medial meniscus.  The report also lists 
the impressions that findings were consistent with prior 
trauma to the medial collateral ligament, that there was 
patellofemoral osteoarthritis and chondromalacia, and that 
there was small joint effusion.

On VA neurologic examination in February 1997 it was noted 
that the veteran had normal motor strength throughout.  The 
left leg was normal without any atrophy or fasciculations.  
There was tenderness in the medial anterior knee region, and 
sensory testing revealed "some decreased sensation and at 
times hyperpathic sensation in a circular area around the 
patella on the left."  The impression given with the 
February 1997 neurologic examination was "left knee pain, 
status post surgery for a medial meniscus injury".  The 
numbness over the veteran's left knee was found to be 
"probably traumatic neuropathy secondary to his injury or 
surgery by history".  The examiner noted that other than the 
subjective sensory findings, the remainder of the veteran's 
examination was grossly intact.

On VA neurologic examination in March 1998, the examiner 
noted the findings from the prior examination in February 
1997, and found nothing remarkable except for sensory testing 
of the left knee.  Evidence of a scar over the medial left 
knee region was noted, as was "an area over the patella and 
over the scar site of decreased sensitivity and 
hypersensitivity to pin testing".  Motor examination was 
unremarkable.  The diagnosis was post traumatic and surgical 
superficial neuropathy over the left knee region, causing 
hypersensitivity and altered sensory examination.

On VA orthopedic examination in March 1998, the veteran 
complained of continuous pain in his left knee, with 
intermittent exacerbations related to activity.  He reported 
that over the last two years he had pain on a daily basis.  
He described symptoms of locking up and swelling, and 
complained of some numbness in the knee.  Factors which 
exacerbated his problem included walking, climbing a ladder, 
or twisting.  He reported no episodes of dislocation or 
subluxation of his knee, but reported that his knee did 
"catch and lock" on occasion.  On examination it was noted 
that the veteran walked with a mildly antalgic gait on the 
left knee, and had pain in the medial aspect of his knee.  
Range of motion was from 0 to 140 degrees, and there was no 
evidence of joint effusion.  Patellofemoral joint compression 
caused increased pain.  He had well-healed and non-tender 
arthroscopic portals, and a 5.5 cm scar just behind the 
medial collateral ligament that was somewhat tender to 
palpation.  He had a positive Tinel's sign, with radiation to 
the front of the knee, and mild medial joint line tenderness.  
The examiner was unable to elicit a significantly positive 
McMurray's test.  There was no medial collateral ligament 
instability, and flexion and extension showed no medial 
collateral ligament laxity.  Lachman's test for anterior 
cruciate ligament instability was negative, and there was no 
posterior or lateral collateral ligament instability.  
Quadriceps tone was good with no evidence of vastus medialis 
oblique wasting.  

Additionally, on VA orthopedic examination in March 1998, the 
diagnoses were chondromalacia patella in the left knee, and 
previous meniscal repair, medial compartment, in the left 
knee without evidence of acute meniscal pathology.  Post 
traumatic neuroma of the infrapatellar branch of the 
saphenous nerve, left knee, was also diagnosed.  The examiner 
then stated that the veteran's "left knee cause[d] some 
significant functional limitations by history," and that the 
examiner was "unable to elicit significant physical findings 
which would correlate with instability or locking and 
catching".  The examiner described the current level of 
functional instability as "moderate with regard to his 
activities as an electrician".  The examiner opined that 
currently the veteran's left knee function "is pretty 
normal".

In May 1999 the Board remanded this matter to the RO for 
further evidentiary development.

In May 1999 the RO sent a letter to the veteran, at his 
address in Texas, requesting that he provide the names and 
addresses of all health care providers from whom he received 
treatment since March 1998 for left knee symptoms.  The 
letter was returned, and the RO subsequently sent another 
letter, in October 1999, to the veteran at his address in 
North Carolina, again requesting that he provide the names 
and addresses of all health care providers from whom he 
received treatment since March 1998 for left knee symptoms.  
The record reflects that the veteran failed to respond to the 
RO's letter.

On VA examination in March 2000 the veteran reported that his 
knee was getting more severe pain that lasted for several 
days, and at times he had to stop walking due to his knee 
locking up.  He could not do much walking in stores or on 
concrete floors, and reported having extreme pain after 
having sexual relations with his wife.  He complained of 
aching, swelling, locking, constant pain, and a popping noise 
in the left knee.  He also reported having weakness, 
stiffness, inflammation, instability, and fatigue.  He denied 
any subluxation, dislocation, or lack of endurance.  He 
described flare-ups as "horrible", and lasting anywhere 
from a few hours to several days.  He claimed that the pain 
was not alleviated by anything other than rest.  The veteran 
had no constitutional symptoms of any joint disease.  He 
could shower, cook, vacuum, walk, drive his car, and take out 
the trash, but could not shop, push a lawnmower, climb 
stairs, or garden because of severe knee pain and swelling.  
He reported that he worked as an electrician for the past 
eight years.  

On VA examination in March 2000, it was noted that the 
veteran did not require any devices such as a brace, crutches 
or a cane.  His gait was found to be abnormal, with a slight 
left antalgic gait.  The examiner noted that the veteran's 
only limitation as far as standing and walking was directly 
related to the left knee.  Physical examination of the left 
knee showed no evidence of heat, redness, swelling, effusion, 
or drainage.  There was no abnormal movement, no instability, 
and no weakness.  There was a well-healed and non-tender scar 
over the medial aspect of the knee, 6 cm. in length and 
approximately 1 cm. wide, with no keloid formation.  The scar 
did not adhere to the structures beneath it.  Range of motion 
of the left knee was full, from 140 degrees on flexion to 0 
degrees on extension.  The Drawer's test and McMurray's test 
were negative.  There was some tenderness on pressure on the 
patella, and tenderness directly over the area of the medial 
meniscus.  An x-ray of the left knee showed no evidence of 
acute fracture, malalignment, joint effusion, or significant 
arthropathy, and the impression was unremarkable left knee.  
The diagnosis was status post left meniscectomy.  

In March 2000, the VA examiner further noted that it was 
impossible to demonstrate any weakness in movement of the 
knee, and that no weakness, incoordination, or excess 
fatigability was detected.  The examiner also noted that 
based on the examination, it could not be determined whether 
pain could significantly limit the functional ability during 
flare-ups or when the left knee is used repeatedly over a 
period of time, but that it could not be said that this does 
not happen.  The examiner indicated that it was impossible to 
determine if the veteran did have increased functional 
disability with flare-ups.  The examiner also indicated that 
the x-rays were no help in making a positive determination on 
the veteran's alleged disability related to his left knee 
condition.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work. Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59. Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  
(e) Incoordination, impaired ability to execute skilled 
movements smoothly.  
(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  Additionally, it is the 
intent of the rating schedule to recognize actually painful 
joints due to healed injury as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran's service-connected left knee disability is 
currently evaluated as 10 percent disabling, under the 
provisions of Diagnostic Code 5259.  For symptomatic 
postoperative residuals of removal of semilunar cartilage, a 
10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

The Board notes that a number of other diagnostic codes are 
potentially applicable in this case.  For dislocation of the 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Knee 
impairment manifested by slight recurrent subluxation or 
lateral instability warrants a 10 percent rating.  A 20 
percent rating requires moderate recurrent subluxation or 
lateral instability.  A 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Also for consideration are the diagnostic codes pertaining to 
limitation of motion of the knees.  A 10 percent rating is 
warranted if the evidence shows limitation of flexion to 45 
degrees or limitation of extension to 10 degrees.  A 20 
percent rating is warranted if the evidence shows limitation 
of flexion to 30 degrees or limitation of extension to 15 
degrees.  A 30 percent rating is warranted for limitation of 
flexion to 15 degrees or limitation of extension to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension to 30 degrees.  A 50 percent rating is warranted 
for limitation of extension to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261, respectively.  Full 
range of motion of the knee is from 0 degrees to 140 degrees 
in flexion and extension. 38 C.F.R. § 4.71, Plate II.

The record reflects that the veteran's service-connected left 
knee disability is manifested by pain, a slight left antalgic 
gait, tenderness on pressure on the patella, and post 
traumatic neuropathy over the left knee region.  As noted 
above, the left knee is currently rated at 10 percent, the 
maximum allowed, for symptomatic postoperative residuals of 
removal of semilunar cartilage.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  Although the veteran has reported 
numerous subjective complaints related to his left knee, 
including locking, swelling, a popping noise, weakness, 
stiffness, inflammation, instability, and fatigue, none of 
these symptoms have been objectively confirmed by VA 
examinations, or by treatment records.  

With regard to Diagnostic Code 5258, the Board notes that 
while the veteran has reported having pain, swelling, and 
occasional locking or catching of his left knee, physical 
examinations have not found any evidence of swelling or 
frequent locking.  Likewise, the most recent medical 
evidence, in March 2000, showed no effusion or instability in 
the left knee.  Also, in March 1998, the VA examiner was 
unable to elicit significant physical findings which would 
indicate instability or locking and catching of the veteran's 
knee, and there was no evidence of joint effusion.  Thus, a 
higher rating of 20 percent under Diagnostic Code 5258 is not 
warranted.

The record also does not show recurrent subluxation or 
lateral instability that would warrant a 20 percent rating 
under Diagnostic Code 5257.  The veteran has reported having 
instability of the left knee, but has denied subluxation or 
dislocation.  The examination reports from March 1998 and 
March 2000 found no objective evidence of instability.  In 
March 1998, a Lachman's test for anterior cruciate ligament 
instability was negative, and the examiner could not elicit 
significant physical findings that would correlate with 
instability.  The examiner stated that the "current level of 
functional instability would be described as moderate with 
regard to [the veteran's] activities as an electrician," but 
the physical findings regarding subluxation or lateral 
instability do not show a recurrent condition warranting the 
assignment of 20 percent rating under Diagnostic Code 5257. 

With regard to limitation of motion, the Board notes that on 
the veteran's left knee range of motion has been objectively 
noted as "full", and from 0 to 140 degrees on the last two 
VA examinations in 1998 and 2000, and in prior VA treatment 
records.  The last showing of limitation of motion of the 
left knee was in November 1991, at which time range of motion 
was from 0 to 120 degrees.  Thus, a rating in excess of 10 
percent is not warranted pursuant to the diagnostic codes 
pertaining to limitation of motion of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, 5261.  In arriving at this 
conclusion, consideration has been given to functional 
impairment, as required by DeLuca; however, objective 
findings of functional impairment are relatively 
insignificant and the examiner on the latest examination 
essentially indicated that it would not be feasible to assess 
increased functional impairment.

The Board also notes that in the May 1999 Remand, the RO was 
directed to consider whether the veteran's service-connected 
left knee disability may be evaluated under different 
diagnostic codes.  Regarding the veteran's left knee 
neuropathy, under Diagnostic Codes 8527, 8627, and 8727, a 
noncompensable evaluation is warranted for mild to moderate 
paralysis, neuritis, and neuralgia of the internal saphenous 
nerve.  A maximum schedular evaluation of 10 percent is 
warranted for severe to complete paralysis, neuritis, and 
neuralgia of the internal saphenous nerve.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Considering the objective evidence of record, the Board finds 
that the criteria for even a compensable rating have not been 
satisfied.  The VA neurologic examination in 1997 found 
traumatic neuropathy secondary to injury or surgery, but that 
other than the subjective sensory findings, examination of 
the veteran's left knee was grossly intact.  The March 1998 
VA neurologic examination also found neuropathy over the left 
knee region, and that sensory testing of the left knee 
yielded the only 

abnormal results.  The diagnosis was post traumatic and 
surgical superficial neuropathy over the left knee region, 
causing hypersensitivity and altered sensory examination.  
Based on the medical findings in the record, there is no 
evidence that the neuropathy in the veteran's left knee is 
more than sensory, or more than mild in degree, such that a 
compensable rating would be appropriate.  Thus, the 
preponderance of the evidence is against a compensable 
schedular rating for post surgical neuropathy of the 
veteran's left knee.  38 C.F.R. § 4.124a, Code 8727.

With regard to the left knee surgical scar, the Board notes 
the most recent medical evidence shows that there was a well-
healed and non-tender scar over the medial aspect of the 
knee, 6 cm. in length and approximately 1 cm. wide, with no 
keloid formation, and no adherence to the structures beneath 
it.  Thus, a separate compensable rating for the scar is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.

In a July 1997 opinion, the VA General Counsel concluded that 
a claimant who had arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  
VAOPGCPREC 23-97, July 1, 1997.  In an August 1998 opinion, 
the VA General Counsel concluded that for a knee disability 
rated under Diagnostic Code 5257, a separate rating for 
arthritis may also be based on x-rays findings and on painful 
motion pursuant to 38 C.F.R. § 4.59.  VAOPGCPREC 9-98, August 
14, 1998.  The Board notes, however, that there is no 
objective evidence showing that the veteran has any 
instability of the knee, and although there was an MRI in 
1996 that showed patellofemoral osteoarthritis, the veteran's 
range of motion of the knee is full.  Thus, there is no basis 
for the assignment of separate ratings, pursuant to the 
aforementioned VA General Counsel opinions.  



ORDER

Entitlement to an increased rating for residuals of a partial 
medial meniscectomy of the left knee, currently evaluated as 
10 percent disabling, is denied.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

